[Cite as In re C.B., 2012-Ohio-4012.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SHELBY COUNTY



IN THE MATTER OF:

        C.B.,                                                CASE NO. 17-12-05

ADJUDGED ABUSED AND
NEGLECTED CHILD.                                             OPINION

[APRIL BOLIN - APPELLANT].


IN THE MATTER OF:

        N.B.,                                                CASE NO. 17-12-06

ADJUDGED DEPENDENT CHILD.
                                                             OPINION
[APRIL BOLIN - APPELLANT].


                 Appeals from Shelby County Common Pleas Court
                                  Juvenile Division
                Trial Court Nos. 2009-ABU-0012 and 2009-DEP-0006

                                        Judgments Affirmed

                          Date of Decision: September 4, 2012


APPEARANCES:

        Heath H. Hegemann for Appellant

        Rachael E. Stir for Appellee
Case Nos. 17-12-05, 17-12-06


SHAW, P.J.

         {¶1} Mother-appellant April Bolin (“April”) appeals the January 20, 2012,

judgments of the Shelby County Court of Common Pleas, Juvenile Division,

awarding permanent custody of her two children “C.B.” and “N.B.” to the Shelby

County Department of Job and Family Services—Children Services Division

(hereinafter “CSD” or “the agency”).

         {¶2} The facts relevant to this appeal are as follows. April’s daughter C.B.

was born in December, 2003, and April’s son N.B. was born in September, 2005.

         {¶3} On September 22, 2009, a complaint was filed alleging C.B. was an

abused and neglected child and a second complaint was filed alleging that N.B.

was a dependent child. (Docs. 1, 1).1 The complaints alleged that C.B. had been

the victim of sexual abuse perpetrated by her biological father, Jason Bolin.2 (Id.)

The complaint further alleged that the children were frequently coming to school

“dirty and smelling of urine.” (Id.) In addition, there was an allegation of an

incident that occurred on September 4, 2009, wherein Sidney police were called to

the Bolin home due to N.B. lying on the porch with no shoes or shirt with his body

and pants soiled and no one home at the Bolin residence. (Id.)




1
  The first number in the cited in the series here and hereinafter corresponds to the record relating to C.B.
and the second corresponds to the record relating to N.B.
2
  It would later be determined that Jason Bolin had also sexually abused N.B. as well.

                                                    -2-
Case Nos. 17-12-05, 17-12-06


           {¶4} Concerns were also raised in the complaint about April being insistent

on reunifying with Jason Bolin and April’s desire to bring Jason back into the

home with the children after Jason was released from prison (Jason Bolin had pled

guilty to gross sexual imposition regarding C.B. and was incarcerated for it). (Id.)

           {¶5} On October 13, 2009, Steven Geise was appointed as Guardian Ad

Litem (“GAL”) for April as April had limited cognitive abilities. (Docs. 23, 24).

A later psychological evaluation stated that April suffered from, inter alia, Mild

Mental Retardation.

           {¶6} On October 13, 2009, Bridget Davis was appointed CASA/GAL for

C.B. and N.B. (Docs. 25, 26).

           {¶7} On October 29, 2009, the parties stipulated to the facts as alleged in

the complaint, which, in the case of C.B., supported a finding of abuse pursuant to

R.C. 2151.031 (a), (b) and (d) and neglect pursuant to R.C. 2151.03 (b), (d) and

(f), and in the case of N.B, supported a finding of dependency pursuant to R.C.

2151.04(B), (C), and (D). However, despite the stipulation, April disagreed with

some of the allegations with regard to N.B. being soiled and partially unclothed

outside the vacant Bolin home on the doorstep.3 (Docs. 50, 50). April did,

however, plead guilty to one count of disorderly conduct pertaining to that

incident. (Id.)



3
    This disagreement was handwritten onto the typed copies of the stipulation in the record.

                                                      -3-
Case Nos. 17-12-05, 17-12-06


           {¶8} On November 3, 2009, two judgment entries were filed titled

“Consent Order/Entry of Adjudication.” The first found that C.B. was abused and

neglected as stipulated and ordered that C.B. should remain in the pre-

dispositional interim custody of April subject to protective supervision by the

agency, and the second found that N.B. was dependent and ordered that he should

also remain in April’s interim custody subject to protective supervision by the

agency. (Docs. 53, 53).

           {¶9} On December 10, 2010, “Consent Order[s]/Entr[ies] of Disposition”

were filed adopting a case plan filed October 28, 2009, and further ordering that

C.B. and N.B. should remain in the custody of April subject to protective

supervision being granted to the agency (Docs. 56, 56).

           {¶10} On March 1, 2010, the State filed a motion for emergency temporary

custody of C.B. and N.B. on grounds that April had voluntarily requested the

agency to assume custody on February 26, 2010. (Doc. 62, 62).4 On the date of

April’s request, C.B. and N.B. were placed in a foster home with Heidi Newberg.

           {¶11} On March 1, 2010, the agency was granted ex parte custody of the

children pending further hearing. (Doc. 63, 63).

           {¶12} On March 3, 2010, a shelter care hearing was held. At the hearing

the court found that the agency had been making reasonable efforts to reunify the



4
    April signed a written agreement attesting to this.

                                                          -4-
Case Nos. 17-12-05, 17-12-06


children with April and that it was in the best interests of C.B. and N.B. to remain

in the continued temporary custody of the agency.          A review hearing was

scheduled for March 30, 2010. (Doc. 73, 72).

       {¶13} On March 25, 2010, the agency filed a motion for extension of

temporary custody. (Doc. 91, 90).

       {¶14} On April 14, 2010 an entry on review was filed extending temporary

custody for the agency until March 1, 2011, unless a motion was filed by January

28, 2011. (Docs. 107, 103).

       {¶15} On November 12, 2010, April filed a motion to terminate protective

supervision and temporary custody of the agency. (Docs. 141, 133).

       {¶16} On November 18, 2010, the children’s GAL filed a motion for

permanent custody to be granted to the agency. (Docs. 145, 137).

       {¶17} On December 1, 2010, the agency also filed a motion for permanent

custody. (Docs. 146, 138).

       {¶18} On December 7, 2010, April filed a memorandum contra to the

permanent custody motions. (Docs. 150, 142).

       {¶19} On February 17, 2011, April filed a “Motion for Legal Custody”

(Docs. 239, 230). On February 18, 2011, April filed an amendment to her motion

for legal custody. (Docs. 240, 231). On February 23, 2011, the agency filed a

memorandum contra to April’s motion for legal custody. (Docs. 248, 239).


                                        -5-
Case Nos. 17-12-05, 17-12-06


       {¶20} On March 3, 2010, the GAL filed a report recommending that the

agency be granted permanent custody of C.B. and N.B. (Doc. 266, 257).

       {¶21} On March 17-18, 2011 a hearing was held on the custody motions.

At the hearing, several witnesses testified for both sides. On April 7, 2011, the

court filed its “Judgment Entr[ies]/Orders on Permanent Custody Motions.” In the

entries, the court terminated father Jason Bolin’s parental rights finding that “the

evidence is without variance that Jason * * * was the perpetrator of sexual abuse

upon his daughter (C.B.) resulting in the adjudications regarding C.B. and N.B.”

(Docs. 286, 279). The court also found by clear and convincing evidence that the

children should not ever be placed with Jason due to his pattern of sexual abuse,

and further, that Jason expressed through his attorney that termination of his

parental rights was in the children’s best interests.

       {¶22} In regards to April’s parental rights, the court held that

       the Court gleaned some effort, albeit low, of April to progress in
       offered services and become a more involved and patient parent
       capable of keeping C.B. and N.B. safe. Each witness expressed
       concern of April’s cognitive limitations, her relationship with
       Jason, and her heightened levels of anger and frustration when
       dealing with service providers. The witnesses were able to agree
       that April was making (limited progress) with offered services.

       ***

       [T]he Court does not believe it is in the best interests of the
       children, at this time, to terminate April’s parental rights. * * *
       However, the Court is mindful that permanent custody is an


                                          -6-
Case Nos. 17-12-05, 17-12-06


      appropriate disposition if barriers imposed by parents remain
      and social programs are unsuccessful.

(Emphasis in original). (Id.) April’s parental rights were thus not terminated;

however, April’s motion for legal custody and her motion for termination of

protective supervision were overruled. (Id.) Pursuant to the entry, the agency’s

temporary custody of the children was extended for six months. (Id.)

      {¶23} On August 31, 2011, the agency again filed a motion for permanent

custody. (Doc. 308).

      {¶24} On September 19, 2011 April filed a memorandum contra to the

motion. (Doc. 316).

      {¶25} On November 22 and 23, 2011, a hearing was held on the agency’s

permanent custody motion.

      {¶26} At the hearing, the agency first called April, as on cross-examination.

April testified that since the last hearing she had moved to Piqua, gotten a part-

time job at Goodwill, divorced Jason and started dating Kevin Liming. (Tr. at 13-

17). April testified that she lived with Liming in Piqua against the express terms

of her case plan and that April and Liming had gotten engaged. (Tr. at 22).

      {¶27} The agency next called Karen Rickert, a counseling provider for the

agency, who monitored visits between April and the children between March 22,

2011, and September 22, 2011. Karen testified that April exercised supervised

visitation with the children three times per week for two hours each day. (Tr. at

                                       -7-
Case Nos. 17-12-05, 17-12-06


32). Karen testified that while April made some strides in understanding what she

needed to do for her children during the visits, more times than not Karen had to

direct April what to do. (Tr. at 117). According to Karen, April acted more as a

playmate to the children than a parent. (Tr. at 115). Karen further testified that at

times N.B. would play by himself while C.B. and April would play together.

Ultimately Karen testified that April still could not spend two unsupervised hours

with her children. (Tr. at 130).

       {¶28} Next Kevin Liming testified that he and April started dating

sometime in June, shortly after the last hearing in this case, that he and April were

now engaged and that they were living together.         (Tr. at 135-136).    Liming

testified that he knew April was not supposed to be living with anyone according

to the case plan that had been established for April. (Tr. at 147). Liming’s

testimony revealed that Liming did not work, received no workers compensation

and no benefits and that April paid the bills at their residence. (Tr. at 140).

Liming further testified that he had seven children and that he had recently been

detained and accused of owing over $50,000 in child support. (Tr. at 183).

       {¶29} Julie Maurer testified that she worked with April as part of the

Developmental Disability Board until July 7, 2011. (Tr. at 211). Julie testified

that she had ongoing concerns about April’s family taking advantage of her, in




                                         -8-
Case Nos. 17-12-05, 17-12-06


particular Maurer noted that April’s sister Amy may have been living with April at

one point as they had turned on a utility together. (Tr. at 218-220).

       {¶30} Angie Gehret, an independent social worker with Miami and Darke

counties, testified that she saw C.B. and N.B. every other week for 30 minutes

each. Gehret testified that the children had anxiety regarding their future if they

were to live with April and that the children were worried about leaving their

foster family. (Tr. at 251-52). Gehret testified that C.B. had expressed a desire to

reduce the number of visits that the children had with their mother. (Tr. at 253).

According to Gehret, N.B. did not feel he was getting enough attention in his visits

with April. Gehret testified that the children needed permanency and safety and

that they suffered from stress induced bowel and bladder problems.

       {¶31} Heidi Newberg, the children’s foster mother, testified that she had

been taking care of the children since February 26, 2010. Newberg testified that

the children get anxious around court dates and visits with their mother.

According to Newberg, this caused the children to have bowel and bladder

problems. (Tr. at 293). Newberg testified that N.B. often lacked bowel control on

days he saw his mother and that N.B. became withdrawn after visits. (Tr. at 297).

Newberg further testified that N.B. thinks C.B. and April pick on him during

visitation and that C.B. does not think Kevin Liming is safe. Newberg testified

that she does not think April can keep the kids safe and make good decisions. (Tr.


                                        -9-
Case Nos. 17-12-05, 17-12-06


at 324). Newberg further testified that she has a strong bond with the children and

that the children interact well with Newberg’s extended family. (Tr. at 327-329).

Newberg testified that she desired to adopt the children. (Tr. at 308).

       {¶32} Bridget Davis, the GAL for C.B. and N.B., testified that April had no

unsupervised visits in almost two years with the children. (Tr. at 341). She

testified that she felt April did not check people out thoroughly enough, especially

given the children’s past relationship with their father. (Tr. at 342). Bridget

testified that the children are very attached to their foster parents. (Tr. at 343).

Bridget also testified she had concerns over April’s quick engagement. (Tr. at

346). Further, Bridget testified

       I’ve had a chance to review all of the home coach notes just like
       everybody else, and there are positives [regarding April’s
       progress] but there’s still a lot of negatives. They outweigh the
       positives. And it’s—for me, I’ve been on this case for two—over
       two years, and it’s like reading the same home coach notes that I
       read two years ago. There’s not a significant improvement in
       her parenting skills. I think she’s more of a playmate or a friend
       than a mother and she definitely favors C.B. over N.B.

(Tr. at 342). Ultimately as GAL, Bridget recommended permanent custody be

granted to the agency. This was also reflected in her report which was entered into

the record.

       {¶33} Barb Reindel, a caseworker for the agency, testified that April was

still having contact with her sister Amy Teets, who according to the case plan,

April was not supposed to have contact with. (Tr at 417). Barb also testified that

                                        -10-
Case Nos. 17-12-05, 17-12-06


April exhibited no consistent change or improvement in her parenting and that

April would not receive unsupervised visits with the children in the near future.

(Tr. at 425-28). Barb testified that April still needs assistance parenting. (Tr. at

432). Barb also testified that at one point when April was getting serious with

Liming, April did not even know Liming’s last name, which greatly concerned

Barb. (Tr. at 429). Barb testified she had no doubt that permanent custody to the

agency was in the children’s best interests. (Tr. at 451).

       {¶34} After the agency finished calling witnesses and rested, April called

Janice Thebert, a case manager who assisted April. Thebert testified that April

was very self-sufficient and that she thought April could care for the children. (Tr.

at 474).

       {¶35} April then called Anita Zakem, a social worker who provided

counseling for April. Zakem testified she had seen some progress with April since

the last hearing. (Tr. at 543). Zakem did testify, however, that there had been

seven cancelations of her bi-weekly sessions with April since March 17, 2011, and

that was not counting the three months that the two did not meet.

       {¶36} April then called her supervisor at Goodwill, Karen McIntire, who

testified that April did well at her part-time employment and was recently offered

more hours, which April declined. (Tr. at 582-83).




                                        -11-
Case Nos. 17-12-05, 17-12-06


       {¶37} April then testified in her case-in-chief that she had no intention of

letting Jason near the kids again, that she loved her kids dearly and that she was

working to reunite with them. After she testified, April rested her case.

       {¶38} At the conclusion of testimony, the GAL’s report was entered into

the record, as was a psychological report of April that had been done prior to the

first permanent custody hearing. (Ex. 1); (Ex. O). Both exhibits were entered

without objection.

       {¶39} On January 20, 2011, the court’s “Order/Entry on Permanent

Custody Motions” was filed awarding permanent custody to the agency.         (Docs.

373, 361). In the entry, the trial court summarized the testimony given by each

witness, finding the witnesses to be “very credible,” “credible,” “not relevant,” or

“not credible.” (Id.)

       {¶40} After reviewing and briefly summarizing the witnesses’ testimony,

the court concluded the following:

       In applying the evidence to the motion to terminate parental
       rights, the court finds by clear and convincing evidence that C.B.
       and N.B. have been in the temporary custody of a public
       children services agency uninterrupted since April, 2010 which
       is twelve or more months of a consecutive twenty-two month
       period. As such, CSD has met the initial burden of its motion to
       terminate April Bolin’s parental rights.

       Considering the relevant factors herein, including those as set
       forth in R.C. 2151.414(D)(1)(a)-(e) the Court finds by clear and
       convincing evidence, it is in the best interest of C.B. and N.B. to


                                        -12-
Case Nos. 17-12-05, 17-12-06


        grant CSD permanent custody and terminate April Bolin’s
        parental rights herein.

        Persuasive to the Court is the strong witness testimony of Angie
        Gehret, Bridget Davis, Barbara Reindel and Heidi Newberg that
        C.B. and N.B.’s need for a legally secure placement cannot be
        achieved with April Bolin due to her parenting deficiencies,
        sullen    approach      to    offered    services,   questionable
        interrelationships, and continued ability to expose C.B. and N.B.
        to unsafe opportunities (i.e. through exposure to inappropriate
        family members, suitors, and advantage-seeking individuals).
        Applying these factors to the love, support and direction
        received from the children’s foster parents, a long term
        placement with, or adoption by, the Newbergs is in C.B. and
        N.B.’s best interests.

        The Court is mindful of April’s limited cognitive abilities, but in
        reaching this best interests conclusion (of C.B. and N.B.) the
        court did not consider such limitations as the only factor to
        terminate parental rights. As noted above, the children’s need
        for a legally secure placement can only be achieved through a
        grant of permanent custody to CSD.

(Id.)

        {¶41} It is from this judgment that April appeals asserting the following

assignment of error for our review.

                     ASSIGNMENT OF ERROR
        THE TRIAL COURT ERRED IN GRANTING PERMANENT
        CUSTODY OF THE MINOR CHILDREN TO THE SHELBY
        COUNTY DEPARTMENT OF JOB AND FAMILY
        SERVICES, CHILDREN SERVICES DIVISION, AS CLEAR
        AND CONVINCING EVIDENCE WAS NOT PRESENTED TO
        ESTABLISH THAT PERMANENT CUSTODY WAS IN THE
        CHILDREN’S BEST INTERESTS.




                                       -13-
Case Nos. 17-12-05, 17-12-06


         {¶42} In her assignment of error, April contends that there was not clear

and convincing evidence to support the trial court’s decision granting permanent

custody of her two children to the agency. In addition, April argues that the trial

court failed to properly consider the interrelationship of April and her children,

that the trial court erred in finding that April failed to make significant progress in

her efforts to secure permanent placement of her children with her, and that the

trial court erred in placing emphasis on the psychological evaluation conducted of

April.

         {¶43} As an initial matter, we note that “[i]t is well recognized that the

right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re Franklin, 3d

Dist. Nos. 9-06-12, 9-06-13, 2006-Ohio-4841, ¶ 9, citing In re Hayes, 79 Ohio

St.3d 46, 48 (1997). The Supreme Court of Ohio has held that a parent “must be

afforded every procedural and substantive protection the law allows.” In re Hayes,

supra, quoting In re Smith, 77 Ohio App.3d 1, 16 (6th Dist.1991). Thus, it is with

these constructs in mind that we proceed to determine whether the trial court erred

in granting permanent custody of the children to the agency.

         {¶44} Section 2151.414(B)(1) of the Revised Code provides, inter alia, that

a trial court

         may grant permanent custody of a child to a movant if the court
         determines at the hearing held pursuant to division (A) of this
         section, by clear and convincing evidence, that it is in the best
         interest of the child to grant permanent custody of the child to

                                         -14-
Case Nos. 17-12-05, 17-12-06


       the agency that filed the motion for permanent custody and that
       any of the following apply:

       (a) The child is not abandoned or orphaned, has not been in
       the temporary custody of one or more public children services
       agencies or private child placing agencies for twelve or more
       months of a consecutive twenty-two-month period, * * * and the
       child cannot be placed with either of the child's parents within a
       reasonable time or should not be placed with the child's parents.

       (b) The child is abandoned.

       (c) The child is orphaned, and there are no relatives of the
       child who are able to take permanent custody.

       (d) The child has been in the temporary custody of one or more
       public children services agencies or private child placing
       agencies for twelve or more months of a consecutive twenty-two-
       month period, or the child has been in the temporary custody of
       one or more public children services agencies or private child
       placing agencies for twelve or more months of a consecutive
       twenty-two-month period and * * * the child was previously in
       the temporary custody of an equivalent agency in another state.

R.C. 2151.414(B)(1)(a-d).

       {¶45} The Supreme Court of Ohio has held that “[c]lear and convincing

evidence is that measure or degree of proof which will produce in the mind of the

trier of facts a firm belief or conviction as to the allegations sought to be

established.” Cross v. Ledford, 161 Ohio St. 469, 477 (1954). Further, “[i]t is

intermediate; being more than a mere preponderance, but not to the extent of such

certainty as is required beyond a reasonable doubt as in criminal cases. It does not

mean clear and unequivocal.” Id., citing Merrick v. Ditzler, 91 Ohio St. 256


                                       -15-
Case Nos. 17-12-05, 17-12-06


(1915). Moreover, when “the degree of proof required to sustain an issue must be

clear and convincing, a reviewing court will examine the record to determine

whether the trier of facts had sufficient evidence before it to satisfy the requisite

degree of proof.” Cross, supra (citations omitted); see, also, In re Adoption of

Holcomb, 18 Ohio St.3d 361, 368 (1985).

       {¶46} At the outset, we note that April does not dispute the finding of the

trial court that the children had been in the agency’s temporary custody in excess

of the required twelve or more months in a consecutive twenty-two-month period,

which would satisfy R.C. 2151.414(B)(1)(d). Pursuant to the plain language of

R.C. 2151.414(B)(1)(d), when a child has been in an agency’s temporary custody

for twelve or more months of a consecutive twenty-two month period, a trial court

need not find that the child cannot or should not be placed with either parent

within a reasonable time.      See R.C. 2151.414(B)(1)(d).       In her brief, April

specifically concedes that the children had been in the agency’s temporary custody

for longer than twelve months in a consecutive twenty-two month period. This

fact is also supported in the record. Therefore, we proceed to April’s arguments

regarding the children’s best interests.

       {¶47} When determining whether granting permanent custody to the

agency is in the children’s best interests the court must consider all of the relevant

factors listed in R.C. 2151.414(D)(1), including:


                                           -16-
Case Nos. 17-12-05, 17-12-06


       (a) The interaction and interrelationship of the child with the
       child’s parents, siblings, relatives, foster caregivers and out-of-
       home providers, and any other person who may significantly
       affect the child;

       (b) The wishes of the child, as expressed directly by the child or
       through the child’s guardian ad litem, with due regard for the
       maturity of the child;

       (c) The custodial history of the child, including whether the
       child has been in the temporary custody of one or more public
       children services agencies * * * for twelve or more months of a
       consecutive twenty-two month period * * *;

       (d) The child’s need for a legally secure permanent placement
       and whether that type of placement can be achieved without a
       grant of permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this
       section apply in relation to the parents and child.

       {¶48} In the trial court’s entry, the court specifically stated that it had

considered the relevant factors of R.C. 2151.414(D)(1)(a)-(e), finding by clear and

convincing evidence that it was in C.B. and N.B.’s best interests that permanent

custody be awarded to the agency.

       {¶49} With regard to factor (a), testimony was presented that April loved

her children and that her children reciprocated that feeling. However, under factor

(a), the court is to consider more than just the affection of April and the children.

While it is true that the children expressed to the GAL and to the social worker

that they loved their mother, they also experienced heavy anxiety in having to

meet their mother and high anxiety around court dates. This anxiety was causing

                                        -17-
Case Nos. 17-12-05, 17-12-06


the children to have bowel/bladder control problems. Anxiety was such a problem

that C.B. had even requested that the number of visits with their mother be

reduced.   During the visits the children did have with April, testimony was

presented that April acted more as a playmate than a parent and that April often

favored C.B. over N.B. both with her attention and with gifts.

      {¶50} Evidence was also presented regarding the children’s relationship to

their foster family. Testimony was given that the children were safest with their

foster family and that the children felt safest with their foster family. Testimony

was also presented that the children had a strong bond with their foster family and

that N.B. worries about leaving the foster family. The children also expressed

anxiety about their future to Angie Gehret if they were to live with April on a

permanent basis.

      {¶51} As for other relationships effecting the children, the evidence showed

that April still exercised—at best—questionable judgment in entering into a hasty

engagement with Kevin Liming, a man that the children did not think was safe.

While Liming may not have had a criminal history, he was essentially living off of

April’s state-funding and he had been accused of owing a substantial amount of

back child support. The court, which saw and heard Liming’s testimony in person,

characterized Liming as a “charlatan” and found his testimony not to be credible.




                                       -18-
Case Nos. 17-12-05, 17-12-06


       {¶52} In addition to the questionable relationship with Liming, testimony

was presented that April had some level of continued contact with members of her

family she was supposed to avoid according to the court-adopted case plan. Barb

Reindel testified that April had contact with her sister Amy Teets and that April

was in contact with Amy Teets on several occasions. (Tr. at 417-419). April

appears to continually exercise poor judgment in being in contact with people who

could negatively impact the children’s well-being.

       {¶53} With regard to factor (b), there was no direct testimony at the hearing

of what the children’s wishes were, but the GAL spoke on the children’s behalf,

stating that granting permanent custody to the agency was in the children’s best

interests.

       {¶54} With regard to factor (c), testimony was presented that the children

had been in the temporary custody of the agency for more than twelve months of a

consecutive twenty-two month period.

       {¶55} With regard to factor (d), testimony was presented from several

witnesses stressing the children’s need for permanency. Testimony was presented

that the children were constantly anxious when visiting their mother and around

court dates and that is not likely to change if their impermanent situation is

continued indefinitely.




                                       -19-
Case Nos. 17-12-05, 17-12-06


         {¶56} There was testimony at the final hearing that April had made some

limited progress in learning to redirect and discipline her children but there was

also testimony that April had made no consistent changes or improvements in her

parenting. At the time of the final hearing, the children had been in custody of the

agency for going on two years and April still was not exercising unsupervised

visits, and, according to Barb Reindel, April would not be receiving unsupervised

visits in the near future. Moreover, testimony was given that more often than not

April still had to be directed in how to deal with her children.

         {¶57} The children had grown attached to their foster family, and the

children’s foster mother Heidi Newberg testified that she hoped to adopt the

children. In its judgment entry awarding permanent custody to the agency, the

court emphasized the children’s need for permanency and the evidence clearly and

convincingly suggests that if the current situation is continued permanency is a

long way off for children who have already been in a foster home for nearly two

years.

         {¶58} With regard to factor (e), nothing in factor (e) appears to apply to this

case.

         {¶59} In sum, evidence was presented of the children’s need for

permanency, of the children’s positive relationship with their foster family, of the

children’s anxiety caused by their state of flux, of April’s lack of progress and of


                                          -20-
Case Nos. 17-12-05, 17-12-06


April’s continued poor judgment. We note that during the hearing, the trial court

observed that “[o]f particular concern to the Court was the corporeal

communication of April Bolin during the proceedings. April was aloof, distant

and non-involved during the hearing. At times she appeared to be staring into

space, other times in a dull trance. During relevant and important testimony, April

was stoic and without emotion.”

       {¶60} In her brief to this court, April further claims that the trial court did

not properly weigh her relationship with her children and that the trial court did

not consider April’s improvement as a parent.            However, as the preceding

discussion established, there was ample testimony both positive and negative that

the trial court had to weigh. The trial court’s decision to place a different weight

on testimony than April argues is not error as the decision was supported by clear

and convincing evidence.

       {¶61} Finally, April argues that the trial court improperly relied on the

psychological evaluation of Dr. Hrinko in making its decision to award permanent

custody to the agency. First, we note that not only did April’s counsel fail to

object to the court reviewing Dr. Hrinko’s report at the final hearing, but April’s

counsel also explicitly stated “I’m ok if you review it, sir,” in relation to the report.

(Tr. at 538). Second, the evaluation was directly relevant to April’s ability to

parent and was properly admitted before the trial court. Third, in the trial court’s


                                          -21-
Case Nos. 17-12-05, 17-12-06


entry, the court explicitly emphasized the children’s need for permanency, stating

that April’s cognitive limitations (elucidated in the report) were not the only factor

in terminating April’s rights. Based on the foregoing we find that the trial court’s

decision finding that it was in the children’s best interests that permanent custody

be awarded to the agency was supported by clear and convincing evidence.

Accordingly, April’s assignment of error is overruled.

       {¶62} For the foregoing reasons, April’s assignment of error is overruled

and the judgments of the Shelby County Common Pleas Court, Juvenile Division,

are affirmed.

                                                                Judgments Affirmed

PRESTON and ROGERS, J.J., concur.

/jlr




                                        -22-